Exhibit 10.3
Portions of this exhibit indicated by “***” have been omitted pursuant to the
Company’s request for confidential treatment under Rule 24b-2 of the Securities
Exchange Act of 1934, as amended, and the omitted material has been separately
filed with the Securities and Exchange Commission.
SECOND AMENDMENT
TO
AMENDED AND RESTATED PFP ADVERTISER
DISTRIBUTION AGREEMENT
     This Second Amendment to Amended and Restated PFP Advertiser Distribution
Agreement (“Second Amendment”) is effective as of the 1st day of March, 2009
(the “Second Amendment Effective Date”) and entered into by and between
Local.com Corporation (f/k/a Interchange Corporation), a Delaware corporation,
whose principal offices are located at One Technology Drive, Building G, Irvine
CA 92618 (“Local”), and Idearc Media LLC (f/k/a Idearc Media Corp., f/k/a
Verizon Directories Corp.), a Delaware corporation, with its principal place of
business located at 2200 West Airfield Drive, D/FW Airport, Texas 75261
(“Idearc”), to amend the Amended and Restated PFP Advertiser Distribution
Agreement effective as of March 1, 2007 and entered into by and between Local
and Idearc, as amended (the “Agreement”).
1. Amendments. The Agreement is hereby amended, as of the Second Amendment
Effective Date, as follows:

  a.   Addition of Fixed Fee Advertisements. Section 1(e)(Confidential
Information) is amended to change the reference to “the Pay for Performance
Advertisements” to “one or more PFP Ads or Fixed Fee Ads”. Section 1(dd)(Results
Pages) is amended to change the reference to “one or more Pay for Performance
Advertisements” to “one or more PFP Ads or Fixed Fee Ads”. The fourth sentence
of Section 3(f)(i)(1) and the third sentence of Section 3(f)(i)(2) are amended
to change the references to “but expressly excluding each and every PFP Ad” to
“but expressly excluding each and every PFP Ad and each and every Fixed Fee Ad”.
Section 3(f)(vi) is amended to change the references to “Pay for Performance
Advertisements” to “PFP Ads and Fixed Fee Ads”. Section 6(a)(iv) of the
Agreement is amended to change the reference to “Pay for Performance
Advertisement(s)” to “PFP Ad(s) and Fixed Fee Ad(s)” and to change the reference
to “Pay for Performance Advertisements” to “PFP Ad(s) or Fixed Fee Ad(s)”.
Section 9(c) is amended to change the reference to “Pay for Performance
Advertisements” to “PFP Ads and Fixed Fee Ads.”     b.   Definitions.

  i.   Pay Per Click Advertisements. Section 1(x) is amended to read in its
entirety as follows:         “Pay Per Click Advertisements” or “PPC Ads” means,
collectively, (1) an advertising product for which advertisers pay Idearc a
specified amount (“PPC Bid Amount”), pursuant to Idearc’s policies, for each
Qualified Click, and (2) an advertising product obtained by Idearc from a third
party and for which Idearc earns a specified amount for qualified clicks.

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

 



--------------------------------------------------------------------------------



 



  ii.   Search Results. Section 1(ll) is amended to read in its entirety as
follows:         “Search Results” shall mean the PFP Ads, Fixed Fee Ads (and
such other content as available within the then-current version of the
“Superpages.com XML API and Display Requirements” document) provided by Idearc
to Local in response to Queries, as defined above, on a Query-by-Query basis.  
  iii.   Additional Definitions. Section 1 is amended to add the following
definitions, as subsections (vv), (ww) (xx) and (yy), respectively:        
“Fixed Fee Ad” means each of, and “Fixed Fee Ads” means all of, the
advertisements (including all content contained therein), which may or may not
contain active links, for which the advertiser pays Idearc a specified flat fee
per month.         “LC Local Query” means each of, and “LC Local Queries” means
all of, the Local Queries initiated through a Local Hosted Search Form on the PG
Local-Owned Web Site or through a Local Hosted Search Form on an LC Co-Branded
Site or through an LC TP Search Form.

  c.   Term; Renewal. Section 2, first sentence, is amended to read in its
entirety as follows:         Unless sooner terminated in accordance with the
terms of this Agreement, this Agreement will commence on the Amended Effective
Date and will continue until March 31, 2010 (the “Second Amendment Initial
Term”), after which it will automatically renew and extend on a month to month
basis until terminated in accordance with this Agreement (collectively, the
“Term”). Either party may terminate this Agreement after it converts to a month
to month term for any reason or no reason upon sixty (60) days prior written
notice to the other party.     d.   Local’s Obligations. Section 3(f)(i)(1)(a)
is amended to read in its entirety as follows:         “display (to the end user
who initiated such Local Query) the PFP Ads and Fixed Fee Ads contained within
Search Results resulting from such Local Query on each applicable resulting
Local Results Page of the Local.com Web Site, in accordance with the rules set
forth on Exhibit H-1 to this Agreement (the “Local.com Results Page Display
Rules”), without altering the content of the PFP Ads or the Fixed Fee Ads, and”

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

2



--------------------------------------------------------------------------------



 



  e.   Local’s Obligations. Section 3(f)(i)(2)(a) is amended to read in its
entirety as follows:         “display (to the end user who initiated such Local
Query) the PFP Ads and Fixed Fee Ads (contained within Search Results provided
by Idearc as a result of such Local Query) on the Local Results Pages of the
particular Local Web Site from which such Local Query was initiated (or, to the
extent such Local Query producing such PFP Ads and/or Fixed Fee Ads was
initiated on an LC Third Party Web Site, on the Local Results Pages of the LC
Co-Branded Site corresponding to such LC Third Party Web Site), in accordance
with the rules set forth on Exhibit H-2 to this Agreement (the “LC Web Sites –
Results Page Display Rules”), without altering the content of the PFP Ads or the
Fixed Fee Ads, and”     f.   Local’s Obligations. Section 3(f)(i)(2) is amended
to add the following sentence at the end thereof:         Local shall ensure
that *** featured advertising box (labeled “Featured Sponsors” or labeled with
similar text) appears on each Local Results Page (of the applicable LC Web Site)
resulting from an LC Local Query, above the fold, and before any other featured
advertising space (the “LC First Featured Advertising Box”), provided that the
applicable third-party partner of Local permits Local to include an LC First
Featured Advertising Box on such Local Results Pages, which LC First Featured
Advertising Box will initially appear as set forth in Exhibit G (Mock-Up of
Results Page on LC Web Sites).     g.   License Grants; Covenants — Idearc.
Section 4(a) is amended to add the following sentence:         Notwithstanding
anything to the contrary, nothing contained in this Section 4(a) will be
construed to give Local the right to (and Local shall not) display any Fixed Fee
Ad on any Local Business Detail Page or any Additional Local Page on the
Local.com Web Site or any LC Web Site (or at any other page or position of the
Local Network, except (i) in the First Featured Advertising Box in accordance
with the Local.com Results Page Display Rules and the terms and conditions of
this Agreement and (ii) in the LC First Featured Advertising Box in accordance
with the LC Web Sites – Results Page Display Rules and the terms and conditions
of this Agreement).     h.   Compensation — Revenue Share. Section 6(a)(i)(1) is
amended to change the reference to “Section 6(a)(i)(2)” to “Section 6(d)”. The
third sentence of Section 6(a)(i)(1) is amended to read in its entirety as
follows:         For purposes of this Agreement, (a) “Total Revenue”, with
respect to each calendar month, means *** of (i) all fees billed by Idearc to
its Bid Program

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

3



--------------------------------------------------------------------------------



 



      advertisers for Qualified Clicks (occurring during such calendar month) on
PPC Ads, (ii) all fees earned by Idearc from a third party for Qualified Clicks
(occurring during such calendar month) on PPC Ads obtained by Idearc from a
third party and for which advertisers pay such third party and (iii) the PPC
Equivalent Bid Amount for each Qualified Click (occurring during such calendar
month) on a PfC Ad, each to the express exclusion of any “minimum monthly fees”
or other fees due to Idearc from its advertisers that are not applied towards
PPC or PfC fees for Qualified Clicks, and (b) “Local Revenue”, with respect to
each calendar month, means *** of (i) all fees billed by Idearc to its Bid
Program advertisers for Local Qualified Clicks (occurring during such calendar
month) on PPC Ads, (ii) all fees earned by Idearc from a third party for Local
Qualified Clicks (occurring during such calendar month) on PPC Ads obtained by
Idearc from a third party and for which advertisers pay such third party and
(iii) the PPC Equivalent Bid Amount for each Local Qualified Click (occurring
during such calendar month) on a PfC Ad, each to the express exclusion of any
“minimum monthly fees” or other fees due to Idearc from its advertisers that are
not applied towards PPC or PfC fees for Local Qualified Clicks. Idearc shall not
include any ads, other than PFP Ads and Fixed Fee Ads, in Search Results
provided to Local under this Agreement, without Local’s prior written consent.  
  i.   Compensation – Revenue Share. The Agreement is amended to delete
Section 6(a)(i)(2) (Time and Manner of Payment) and Section 6(a)(ii)(2)(Time and
Manner of Payment) in their entirety.     j.   Compensation — Revenue Share.
Section 6(a)(ii)(1) is amended to read in its entirety as follows:        
Amount. With respect to each calendar month of this Agreement (beginning with
March 1, 2009), Idearc will pay Local *** of the Network Revenue relating to
such calendar month (the “Network PFP Revenue Share”), in accordance with the
provisions of Section 6(d), below. For purposes of this Agreement, “Network
Revenue”, with respect to each calendar month, means *** of (i) all fees billed
by Idearc to its Bid Program advertisers for Network Qualified Clicks (occurring
during such calendar month) on PPC Ads displayed on a Network Results Page in
accordance with the terms and conditions of this Agreement, (ii) all fees
received by Idearc from a third party for Network Qualified Clicks (occurring
during such calendar month) on PPC Ads obtained by Idearc from a third party and
for which advertisers pay such third party and (iii) the PPC Equivalent Bid
Amount for each Network Qualified Click (occurring during such calendar month)
on a PfC Ad displayed on a Network Results Page in accordance with the terms and
conditions of this Agreement, each to the express exclusion of any “minimum
monthly fees” or other fees due to Idearc from its advertisers that are not
applied towards PPC or PfC fees for Network Qualified Clicks. For example, if
Network Revenue

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

4



--------------------------------------------------------------------------------



 



      relating to May 2009 is of a total amount of ***, Idearc will pay Local
***, in accordance with the provisions of Section 6(d), below).     k.  
Compensation – Miscellaneous. The fourth sentence of Section 6(a)(iii) of the
Agreement is amended to read in its entirety as follows:         “Local
acknowledges and agrees that Idearc will receive any and all remaining proceeds
arising out of the PFP Ads and Fixed Fee Ads and the aforementioned compensation
(specified in Sections 6(a)(i)(1) and 6(a)(ii)(1)) is the sole compensation due
to Local, except as expressly set forth in Section 6(b) or any other section of
this Agreement.”     l.   Compensation – Enabled Search Fees. The Agreement is
amended to add Section 6(b), to read in its entirety as follows:         Enabled
Search Fees.

  i.   Initial Amount; Miscellaneous. Idearc will pay Local *** for each Enabled
Search (as defined below), ***     ii.   Benchmarking Related to Fixed Fee Ads.
For the period beginning on the date on which Idearc first includes a Fixed Fee
Ad in Search Results provided to Local in response to a Local Query through the
date that is *** thereafter, Idearc shall determine (a) the percentage of Local
Queries in response to which Idearc provides Local with Search Results that
contain only Fixed Fee Ad(s) during such period (the “Fixed Fee Only Benchmark
Percentage”, (b) the percentage of Local Queries in response to which Idearc
provides Local with Search Results that contain PFP Ad(s) and Fixed Fee Ad(s)
during such period, and (c) the percentage of Local Queries in response to which
Idearc provides Local with Search Results that contain only PFP Ad(s) during
such period. In the event that, (a) during any calendar month during the Term of
this Agreement, the percentage of Local Queries in response to which Idearc
provides Local with Search Results that contain only Fixed Fee Ad(s) is greater
than the Fixed Fee Only Benchmark Percentage plus *** (the “Fixed Fee Threshhold
Percentage”) and (b) the percentage of Local Queries in response to which Idearc
provides Local with Search Results that contain only Fixed Fee Ad(s), over the
*** period following Idearc’s receipt of written notice from Local that the
Fixed Fee Threshhold Percentage was exceeded, is not less than or equal to the
Fixed Fee Threshhold Percentage, then Idearc and Local will renegotiate the
amount of the Enabled Search Fee and/or the Local PFP Revenue Share for Local
Queries. Idearc’s determination and calculation of the Fixed Fee Only Benchmark
Percentage, the percentage of Local Queries in response to

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

5



--------------------------------------------------------------------------------



 



      which Idearc provides Local with Search Results that contain only Fixed
Fee Ad(s) during any given period and the Fixed Fee Threshhold Percentage will
prevail.

  m.   Compensation – Time and Manner of Payment. The Agreement is amended to
change the heading of Section 6(d) from “Miscellaneous” to “Time and Manner of
Payment”, and to add the following, at the beginning of Section 6(d):        
Idearc will pay ***     n.   Exclusivity. Section 9, subsections (a) and (b) are
amended to read in their entirety as follows:

  a.   ***     b.   ***

  o.   Termination for Convenience. Section 11(b) is amended to replace “First
Amendment Initial Term” with “Second Amendment Initial Term”.     p.   Exhibit A
(Form of Monthly Usage Reports by Local). Exhibit A is amended to read in its
entirety as set forth in Schedule 1, attached hereto and incorporated herein.  
  q.   Exhibit B (Form of Monthly Usage Reports by Idearc). Exhibit B is amended
to read in its entirety as set forth in Schedule 2, attached hereto and
incorporated herein.     r.   Exhibit F (Mock-Up of Results Page on Local.com
Web Site). Exhibit F is amended to read in its entirety as set forth in
Schedule 3, attached hereto and incorporated herein.     s.   Exhibit G (Mock-Up
of Results Page on LC Web Sites). The Agreement is amended to add Exhibit G, to
read in its entirety as set forth in Schedule 4, attached hereto and
incorporated herein.     t.   Exhibit H (Display Rules). Exhibits H-1 and H-2
are amended to read in their entirety as set forth in Schedules 5 and 6,
respectively, attached hereto and incorporated herein.

2. Miscellaneous. The undersigned, by their execution of this Second Amendment,
represent that they are duly authorized to enter into this Second Amendment on
behalf of Idearc and Local, respectively. This Second Amendment may be executed
in one or more counterparts, any of which need not contain the signatures of
both parties, but all signed counterparts taken
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

6



--------------------------------------------------------------------------------



 



together will constitute one and the same agreement. A facsimile signature will
be deemed as valid as an original signature. All terms and conditions of the
Agreement not expressly modified by this Second Amendment will remain in full
force and effect. In the case of a conflict between this Second Amendment and
the Agreement, this Second Amendment will govern and prevail. All Section
headings, titles and subtitles are in this Second Amendment for convenience of
reference only, and are to be ignored in any constructions of this Second
Amendment’s provisions.
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

7



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Second Amendment on the
date(s) written below, but effective as of the Second Amendment Effective Date.

                      LOCAL.COM CORPORATION       IDEARC MEDIA LLC    
 
                   
By:
          By:        
 
 
 
         
 
   

                     
Printed Name:
          Printed Name:        
 
 
 
         
 
   

                     
Title:
          Title:        
 
 
 
         
 
   
Date:
          Date:        
 
 
 
         
 
   

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

8



--------------------------------------------------------------------------------



 



Schedule 1
Exhibit A
Form of Monthly Usage Reports by Local

     
# of Local.com Queries sent to Idearc
   
# of Timed-Out Local.com Queries
   
% of Local.com queries that are Timed-out Local.com Queries
   
# of LC Local Queries sent to Idearc
   
# of Timed-Out LC Local Queries
   
% of LC Local Queries that are Timed-Out LC Local Queries
   

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

9



--------------------------------------------------------------------------------



 



Schedule 2
Exhibit B
Form of Monthly Usage Reports by Idearc

      Local PFP Revenue Share   Month  
Total Local Queries
   
Coverage
   
CTR
   
Local Qualified Clicks
     
Local Revenue
   
Local PFP Revenue Share
   

      Network PFP Revenue Share   Month  
Network Qualified Clicks
     
 
   
Network PFP Revenue Share
   

      Enabled Searches   Month  
Local Query Enabled Search
     
LC Local Query Enabled Search
     
Total Enabled Searches  
   
Total Monthly Enabled Search Fee  
   

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

10



--------------------------------------------------------------------------------



 



Schedule 3
Exhibit F
Mock-Up of Results Page on Local.com Web Site
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

11



--------------------------------------------------------------------------------



 



(IMAGE) [a51693a5169301.gif]
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

12



--------------------------------------------------------------------------------



 



Schedule 4
Exhibit G
Mock-Up of Results Page on LC Web Sites
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

13



--------------------------------------------------------------------------------



 



(IMAGE) [a51693a5169302.gif]
 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

14



--------------------------------------------------------------------------------



 



Schedule 5
Exhibit H-1
Local.com Results Page Display Rules
For purposes of this Agreement, “Local Ads” means advertisements sold by Local’s
sales force (or the third party call center sales agents or other third party
sales agents acting on behalf of Local).
With respect to each Local Query initiated through a Search Form on the
Local.com Web Site or through a Search Engine, Local shall display the PFP Ads
and Fixed Fee Ads contained within Search Results resulting from such Local
Query on each applicable resulting Local Results Page of the Local.com Web Site,
in accordance with the following rules:

1.   Local shall ensure that *** featured advertising box (labeled “Featured
Sponsors” or labeled with similar text) appears on each Local Results Page (of
the Local.com Web Site) resulting from such Local Query, above the fold, and
before any other featured advertising space (i.e., the “First Featured
Advertising Box” defined above), which will initially appear as set forth in
Exhibit F (Mock-Up of Results Page on Local.com Web Site). Local shall ensure
that the First Featured Advertising Box contains a minimum of *** advertising
positions.   2.   During the period from ***, Local shall display at least ***
PFP Ads and/or Fixed Fee Ads (contained within Search Results provided by Idearc
as a result of such Local Query) in the First Featured Advertising Box of each
Local Results Page (of the Local.com Web Site) resulting from such Local Query
(unless there are not *** or more of such ads contained within Search Results
provided by Idearc as a result of such Local Query, in which event Local shall
display as many such ads as are contained within such Search Results in such
First Featured Advertising Box and may display Local Ads and advertisements or
content from a third party in the remaining positions of such First Featured
Advertising Box).   3.   From *** through the remainder of the Term of this
Agreement, Local shall display at least *** PFP Ads and/or Fixed Fee Ads
(contained within Search Results provided by Idearc as a result of such Local
Query), the first *** of which Local shall display in the *** advertising
positions, in the First Featured Advertising Box of each Local Results Page (of
the Local.com Web Site) resulting from such Local Query (unless there are not
*** or more such ads contained within Search Results provided by Idearc as a
result of such Local Query, in which event Local shall display any such ad
provided by Idearc in the first/top advertising position in such First Featured
Advertising Box and Local may display Local Ads and advertisements or content
from a third party in the remaining positions of such First Featured Advertising
Box). For purposes of this Agreement, ***   4.   In addition, if at any time,
there are not enough Local Ads appropriate to the First Featured Advertising Box
on Local Results Pages of the Local.com Web Site resulting from such

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

15



--------------------------------------------------------------------------------



 





    Local Query to fill the number of advertising positions remaining in the
First Featured Advertising Box on such Local Results Pages (after accommodating
the PFP Ad/Fixed Fee Ad placements described in Sections 2 and 3, as applicable,
of this Exhibit H-1 and without repeating any Local Ad in any First Featured
Advertising Box) (such remaining advertising positions, the “FFA Backfill
Positions”), then Local shall display PFP Ads and/or Fixed Fee Ads (contained
within Search Results provided by Idearc as a result of such Local Query) in the
First Featured Advertising Box (of each Local Results Page of the Local.com Web
Site resulting from such Local Query) in an amount necessary to fill all FFA
Backfill Positions (unless there are not enough PFP Ads and Fixed Fee Ads
contained within Search Results provided by Idearc as a result of such Local
Query to fill all FFA Backfill Positions, in which case Local shall display the
number of such PFP Ads and Fixed Fee Ads remaining (after accommodating the PFP
Ad/Fixed Fee Ad placements described in Sections 2 and 3, as applicable, of this
Exhibit H-1) in the First Featured Advertising Box (of each Local Results Page
of the Local.com Web Site resulting from such Local Query), and Local may
display Local Ads and advertisements or content from any third parties in the
remaining FFA Backfill Positions (after accommodating, and below, the PFP Ads
and Fixed Fee Ads that Local is obligated to display under this Section 4 of
this Exhibit H-1) in the First Featured Advertising Box (of each Local Results
Page of the Local.com Web Site resulting from such Local Query)) ***.   5.   In
addition, Local may, at Local’s option, display PFP Ads (contained within Search
Results provided by Idearc as a result of such Local Query) only in such
additional position(s) (on Local Results Pages of the Local.com Web Site
resulting from such Local Query), if any, as Idearc may approve in writing and
in advance, in its sole discretion from time to time during the Term of this
Agreement. Notwithstanding anything to the contrary, except with respect to
Local’s obligations under Sections 1, 2, 3 and 4 of this Exhibit H-1, in no
event shall Local display any PFP Ad at any position on any Local Results Page
of the Local.com Web Site without the prior written approval of Idearc.   6.  
Notwithstanding anything to the contrary, with respect to each Local Results
Page (of the Local.com Web Site) resulting from such Local Query, Local shall
display the PFP Ads and Fixed Fee Ads (contained within Search Results provided
by Idearc as a result of such Local Query) it is obligated or permitted to
display under this Agreement, in the order, format and manner provided by Idearc
(i.e., with respect to the order of placement on each Local Results Page (of the
Local.com Web Site) resulting from such Local Query, even if the PFP Ads and
Fixed Fee Ads are displayed along with search results from sources other than
the PFP Service, Local shall ensure that the first PFP Ad or Fixed Fee Ad on
such Local Results Page is the first ad (which is not filtered out by Local as
provided in this Section 6 of this Exhibit H-1, whether a PFP Ad or a Fixed Fee
Ad) provided by Idearc in response to the Local Query generating such Local
Results Page

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission        

16



--------------------------------------------------------------------------------



 



    (although not necessarily the first advertisement appearing on such Local
Results Page) and that the second ad (if any, whether a PFP Ad or Fixed Fee Ad)
on such Local Results Page is the second ad (which is not filtered out by Local
as provided in this Section 6 of this Exhibit H-1, whether a PFP Ad or Fixed Fee
Ad) provided by Idearc in response to the Local Query generating such Local
Results Page (although not necessarily the second advertisement appearing on
such Local Results Page), etc., regardless of whether or not any of the PFP Ads
or Fixed Fee Ads that are displayed are displayed in a featured advertising box
or otherwise) or as otherwise reasonably requested by Idearc. With respect to
such Local Query, Local may “filter out” and not display PFP Ads (contained
within Search Results provided by Idearc as a result of such Local Query) which
do not have at least one of the following XML address elements: city, state, zip
code. If a PFP Ad includes at least one of these elements, Local shall not
“filter out” such PFP Ad from the Search Results in which such PFP Ad is
contained. Notwithstanding the foregoing, with respect to each Local Query
initiated through a Search Engine of a Search Engine Partner, Local may “filter
out” and not display PFP Ads (contained within Search Results provided by Idearc
as a result of such Local Query) which do not have an element that such Search
Engine Partner requires to be displayed.   7.   Notwithstanding anything to the
contrary, with respect to each Local Query initiated through a Search Form on
the Local.com Web Site or through a Search Engine, Local shall not display any
PFP Ad or Fixed Fee Ad contained within Search Results resulting from such Local
Query on any single resulting Local Results Page more than one time, without the
prior written consent of Idearc.

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

17



--------------------------------------------------------------------------------



 



Schedule 6
Exhibit H-2
LC Web Sites – Results Page Display Rules
With respect to each LC Local Query, Local shall display the PFP Ads and Fixed
Fee Ads contained within Search Results resulting from such LC Local Query on
each applicable resulting Local Results Page of the applicable LC Web Site (as
specified in Section 3(f)(i)(2) of this Agreement), in accordance with the
following rules:

1.   Local shall ensure that *** featured advertising box (labeled “Featured
Sponsors” or labeled with similar text) appears on each Local Results Page (of
the applicable LC Web Site) resulting from such LC Local Query, above the fold,
and before any other featured advertising space (i.e., the “LC First Featured
Advertising Box” defined above), provided that the applicable third-party
partner of Local permits Local to include an LC First Featured Advertising Box
on such Local Results Pages, which LC First Featured Advertising Box will
initially appear as set forth in Exhibit G (Mock-Up of Results Page on LC Web
Sites). Local shall ensure that the LC First Featured Advertising Box contains a
minimum of *** advertising positions.   2.   During the period from *** through
the remainder of the Term of this Agreement, Local shall display at least ***
PFP Ads and/or Fixed Fee Ads (contained within Search Results provided by Idearc
as a result of such LC Local Query) in the LC First Featured Advertising Box of
each Local Results Page (of the applicable LC Web Site) resulting from such LC
Local Query (unless there are not *** or more of such ads contained within
Search Results provided by Idearc as a result of such LC Local Query, in which
event Local shall display any such ad provided by Idearc in such LC First
Featured Advertising Box and Local may display Local Ads and advertisements or
content from a third party in the remaining positions of such LC First Featured
Advertising Box). ***   3.   In addition, if at any time, there are not enough
Local Ads appropriate to the LC First Featured Advertising Box on Local Results
Pages (of the applicable LC Web Site) resulting from such LC Local Query to fill
the number of advertising positions remaining in the LC First Featured
Advertising Box on such Local Results Pages (after accommodating the PFP
Ad/Fixed Fee Ad placements described in Section 2 of this Exhibit H-2 and
without repeating any Local Ad in any LC First Featured Advertising Box) (such
remaining advertising positions, the “LC FFA Backfill Positions”), then Local
shall display PFP Ads and/or Fixed Fee Ads (contained within Search Results
provided by Idearc as a result of such LC Local Query) in the LC First Featured
Advertising Box (of each Local Results Page of the LC Web Site resulting from
such LC Local Query) in an amount necessary to fill all LC FFA Backfill
Positions (unless there are not enough PFP Ads and Fixed Fee Ads contained
within Search Results provided by Idearc as a result of such LC Local Query to
fill all LC FFA Backfill Positions, in which case Local shall display the number
of such PFP Ads and Fixed Fee Ads remaining (after accommodating the PFP
Ad/Fixed Fee Ad placements

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

18



--------------------------------------------------------------------------------



 



    described in Section 2 of this Exhibit H-2) in the LC First Featured
Advertising Box (of each Local Results Page of the LC Web Site resulting from
such LC Local Query), and Local may display Local Ads and advertisements or
content from a third party in the remaining LC FFA Backfill Positions (after
accommodating, and below, the PFP Ads and Fixed Fee Ads that Local is obligated
to display under this Section 3 of this Exhibit H-2) in the LC First Featured
Advertising Box (of each Local Results Page of the LC Web Site resulting from
such LC Local Query)) ***.   4.   At Local’s option, Local may display *** or
more of the PFP Ads (contained within Search Results provided by Idearc as a
result of such LC Local Query) only in such additional position(s) (on the Local
Results Pages of the applicable LC Web Site, as specified in Section 3(f)(i)(2)
of this Agreement), if any, as Idearc may approve in writing and in advance, in
its sole discretion from time to time during the Term of this Agreement.   5.  
Notwithstanding anything to the contrary, with respect to each Local Results
Page (of the applicable LC Web Site) resulting from such LC Local Query, Local
shall display the PFP Ads and Fixed Fee Ads (contained within Search Results
provided by Idearc as a result of such LC Local Query) in the order, format and
manner provided by Idearc (i.e., with respect to the order of placement on each
Local Results Page (of the applicable LC Web Site) resulting from such LC Local
Query, even if the PFP Ads and Fixed Fee Ads are displayed along with search
results from sources other than the PFP Service, Local shall ensure that the
first PFP Ad or Fixed Fee Ad on such Local Results Page is the first ad (which
is not filtered out by Local as provided in this Section 5 of this Exhibit H-2,
whether a PFP Ad or a Fixed Fee Ad) provided by Idearc in response to the LC
Local Query generating such Local Results Page (although not necessarily the
first advertisement appearing on such Local Results Page) and that the second ad
(if any, whether a PFP Ad or Fixed Fee Ad) on such Local Results Page is the
second ad (which is not filtered out by Local as provided in this Section 5 of
this Exhibit H-2, whether a PFP Ad or Fixed Fee Ad) provided by Idearc in
response to the LC Local Query generating such Local Results Page (although not
necessarily the second advertisement appearing on such Local Results Page),
etc., regardless of whether or not any of the PFP Ads or Fixed Fee Ads that are
displayed are displayed in a featured advertising box or otherwise) or as
otherwise reasonably requested by Idearc. With respect to such LC Local Query,
Local may “filter out” and not display PFP Ads (contained within Search Results
provided by Idearc as a result of such LC Local Query) which do not have at
least one of the following XML address elements: city, state, zip code. If a PFP
Ad includes at least one of these elements, Local shall not “filter out” such
PFP Ad from the Search Results in which such PFP Ad is contained.   6.  
Notwithstanding anything to the contrary, except with respect to Local’s
obligations under Sections (1), (2) and (3) of this Exhibit H-2, in no event
shall Local display any PFP Ad at any position on any Local Results Page of any
LC Web Site without the prior written approval of Idearc.

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

19



--------------------------------------------------------------------------------



 



7.   Notwithstanding anything to the contrary, with respect to each LC Local
Query, Local shall not display any PFP Ad or Fixed Fee Ad contained within
Search Results resulting from such LC Local Query on any single resulting Local
Results Page more than one time, without the prior written consent of Idearc.

 

***   Portions of this page have been omitted pursuant to a request for
confidential treatment and filed separately with the Securities and Exchange
Commission

20